Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 12/17/2021 after a final office action that closed prosecution.  Claims 1-18, 35 are cancelled; claims 19 and 27 are amended.  Accordingly, claims 19-34 and 36-38 are currently pending in the application.  Given that amendments are cosmetic in nature and made for improving clarity, it is appropriate to enter the amendment final after a final office action.


The objection set forth in paragraph 4, of office action mailed 10/28/2021, is withdrawn in view of the amendment.

Response to Arguments

Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) applicant explained the deficiencies of Wasserfallen in the response filed October 12, 2020.  In view of this explanation, office withdrew the rejection of claim 35 taking the position that it would be allowed following the filing of a proper terminal disclaimer.  Subsequent to these comments a proper terminal disclaimer was filed on December 8, 2020.  In the last response, claim 19 was amended with limitations from claim 35.  Therefore, applicant submits that it has met the requirements set forth by the Office and the present claims are patentable consistent with the comments of the Office; (B) Westerfallen does not expressly teach anionic polysaccharide gelling agents.  Westerfallen provides no motivation to combine its .   
With respect to (A), to clarify, claim 35 in amendment presented on 10/12/2020 was dependent on claim 34.  Hence indication of claim 35 as allowable in office action mailed 10/27/2020 is because of its dependence on claim 34 which is still indicated as allowable in office action mailed 10/28/2021.  
With respect to (B), claims require two different components in the gelling agent - anionic polysaccharide, and anionic polyelectrolyte having a molecular weight of 500 to 1,000,000 g/mol.  The anionic polysaccharide as a gelling agent is taught in Applewhite and provides the motivation to include gelling agents such as Welan gum and xanthan gum (anionic polysaccharides) to prevent rust formation.  Additionally, Westerfallen teaches that known methods and compositions do not allow for homogenous coating with a uniform thickness (paragraph 0005).  The coating composition of Westerfallen comprising activating agents such as anionic polyelectrolyte with an adhesion promoter attached to it including polysaccharides can be applied homogeneously.  Given that polysaccharide is compatible with anionic polyelectrolyte based on the teachings in Westerfallen, it is within the scope of one skilled in art to combine the anionic polysaccharide gelling agents of Applewhite with the anionic polyelectrolyte of 
With respect to (C), in addition to 4B above, case law holds that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

/KARUNA P REDDY/Primary Examiner, Art Unit 1764